NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10225

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00074-LJO-SKO-1
 v.

TERRY RAY FORD,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Terry Ray Ford appeals from the district court’s judgment and challenges his

guilty-plea conviction and 48-month sentence for conspiracy to distribute and to

possess with intent to distribute dibutylone HCI and alpha-PHP, in violation of 21

U.S.C. §§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Ford’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Ford the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Ford waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    19-10225